Citation Nr: 0606589	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma.

2.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux.

3.  Entitlement to a compensable rating for allergic 
rhinitis.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1984 until 
September 1984.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 RO rating decision. The veteran filed a 
notice of disagreement in May 2002, the RO issued a Statement 
of the Case (SOC) in May 2003, and the veteran perfected his 
appeal later that month.


FINDINGS OF FACT

1.  The evidence shows intermittent courses of systemic 
corticosteroids have been required.

2.  The evidence fails to show that the veteran's 
gastroesophageal reflux causes dysphagia.

3.  The medical evidence of record fails to show that the 
veteran is currently either 50 percent obstructed in each 
nasal passage or totally obstructed in one nasal passage; or 
that he has nasal polyps.


CONCLUSIONS OF LAW

1.  Criteria for a 60 percent rating for bronchial asthma 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.97, DC 6602 (2005).

2.  Criteria for a rating in excess of 10 percent for 
gastroesophageal reflux have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 
7399-7346 (2005).

3.  Criteria for a compensable rating for allergic rhinitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.97, DC 6522 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Bronchial Asthma

The veteran is currently rated at 30 percent for his 
bronchial asthma under 38 C.F.R. § 4.97 DC 6602.  Under this 
rating criteria, a 30 percent rating is assigned when the 
FEV-1 is between 56 and 70 percent of what was predicted; 
where the ratio of FEV-1/FVC is between 56 and 70 percent; 
where daily inhalational or oral bronchodilator therapy is 
required; or where inhalational anti-inflammatory medication 
is required.

A 60 percent rating is assigned when the FEV-1 is between 40 
and 55 percent of what was predicted; where FEV-1/FVC is 
between 40 and 55 percent of what was predicted; where a 
veteran must visit a physician at least monthly for required 
care of exacerbations; or where intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids are required.

A 100 percent rating is assigned when the FEV-1 is less than 
40 percent of what was predicted; where FEV-1/FVC is less 
than 40 percent of what was predicted; where a veteran has 
more than one attack per week with episodes of respiratory 
failure; or where a veteran requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.

It is noted that in the absence of clinical findings of 
asthma at time of examination, a verified history of 
asthmatic attacks must be of record.  

A pulmonary function test in January 2002 was noted to be 
normal.  A pulmonary function test in May 2005 revealed an 
FEV-1 that was 92 percent of what was predicted and an FEV-
1/FVC that was 90 percent of what was predicted; and post-
bronchodilator, the FEV-1 was 111 percent of what was 
predicted and the 
FEV-1/FVC was 105 percent of what was predicted.  As such, 
the results of the pulmonary function test do not provide a 
basis for an increased rating.

Nevertheless, the veteran's medical records reveal 
intermittent courses of systemic corticosteroids as set out 
in the table below:


Dexamethaso
ne
Fluticaso
ne
Prednison
e
Triamcinolone 
Acetonide
2000
6/27/00
7/10/00
9/8/00

5/3/00
10/4/00
2001
3/1/01
10/9/01
1/31/01


2002
1/24/02
2/26/02
7/30/02
7/30/02

2003

2/3/03
3/4/03
7/25/03
10/30/03

2004
6/30/04
7/28/04
9/13/04
11/3/04
1/27/04
8/24/04
8/25/04

2/17/04
5/18/04
2005

5/4/05
6/13/05
6/13/05

As the table reflects, the veteran has been prescribed 
intermittent, systemic corticosteroids to treat his bronchial 
asthma at a frequency of at least three prescriptions per 
year throughout the course of his claim.  Therefore he is 
entitled to a 60 percent rating for his bronchial asthma.  

However, the evidence of record fails to show that the 
veteran requires daily use of systemic high dose 
corticosteroids or immuno-suppressive medications, as large 
periods of time appear between many of the dates on which the 
systemic corticosteroids were prescribed; and, this fact was 
described in the report of the veteran's VA respiratory 
examination in May 2005.  

The evidence of record also fails to show either that the 
veteran has more than one asthma attack per week with 
episodes of respiratory failure.  

At a VA examination in February 2002, it was noted that the 
veteran had not required any hospitalizations or emergency 
room visits due to his asthma; and, while the veteran had 
three to four asthma attacks per month, he had not missed any 
work due to his asthma.  

At the VA examination in May 2005, it was noted that the 
veteran had asthma two to three times per week.  However, no 
periods of incapacitation were noted (although the veteran 
did go to the emergency room several times).  

Treatment records have similarly failed to show any episodes 
of respiratory failure.

As such, the Board finds that evidence of record shows 
neither episodes of respiratory failure due to asthma, nor 
daily use of systemic high dose corticosteroids or immuno-
suppressive medications.  Accordingly, a rating in excess of 
60 percent is not warranted for the veteran's bronchial 
asthma.


Gastroesophageal Reflux

The veteran is currently rated at 10 percent for 
gastroesophageal reflux under 38 C.F.R. § 4.97 DC 7399-7346.  
Under this rating criteria, a 10 percent rating is assigned 
when two or more of the symptoms required for a 30 percent 
evaluation are present, but are of less severity.  A 30 
percent rating is assigned for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

In November 2001, the veteran underwent an Upper GI series 
which revealed minimal gastroesophageal reflux to the level 
below the carina. 

In May 2005, the veteran underwent a VA examination of his 
esophagus.  The examiner noted that while the veteran had had 
pyrosis of a severe nature for the past eight years, daily 
acid reflux, and occasional nausea (without vomiting), he had 
no history of dysphagia. 

Treatment records reflect that the veteran has had a number 
of the symptoms of gastroesophageal reflux disease, such as a 
chronically upset stomach, as noted in May 2005, and 
abdominal pain as noted in June 2004; however, treatment 
records, such as in June 2002, May 2003, and March 2005, have 
consistently failed to show the presence of dysphagia (as the 
VA examination confirmed in May 2005).  As dysphagia is one 
of the requirements for a rating in excess of the 10 percent 
currently assigned, and there is no evidence that the veteran 
has dysphagia, the veteran's claim is denied.


Allergic Rhinitis

The veteran is currently assigned a noncompensable rating for 
his allergic rhinitis under 38 C.F.R. § 4.97 DC 6522.  Under 
this rating criteria, a 10 percent rating is assigned when a 
veteran has allergic or vasomotor rhinitis without polyps, 
but with either greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side; 
while a 30 percent rating is assigned when a veteran has 
allergic or vasomotor rhinitis with polyps.

In November 2001, the veteran underwent a VA examination of 
his nose and sinuses.  The examiner noted that X-rays of the 
veteran's paranasal sinuses taken in 1992 and 2001 had been 
normal, but observed that the veteran did have some 
interference with breathing through his nose and was treated 
with topical steroids and antihistaminics.  When asked if 
there was nasal obstruction, the examiner indicated that 
mucosa was normal and there was nasal septal deviation to the 
right which was approximately 40 to 45 percent obstructive.  

An ear, nose, and throat examination in June 2005 was within 
normal limits, and the veteran was diagnosed with allergic 
rhinitis which was noted to be asymptomatic at that time.  
The veteran's nasal septum was slightly deviated to the left, 
but he had healthy nasal mucosa, his turbinates were of 
normal size and consistency, and he had no watery discharge.  
The examiner opined that there was no nasal obstruction.  

Through the course of the veteran's appeal, VA treatment 
records have noted such symptoms as nasal congestion and 
stuffiness, and the veteran was described as having 
symptomatic allergic rhinitis in November 2004.  
Nevertheless, the medical evidence of record, including 
treatment records and examination reports, fails to show that 
the veteran is currently either 50 percent obstructed in each 
nasal passage or totally obstructed in one nasal passage.  
Furthermore, the veteran's claims file is void of any mention 
of polyps.  As such, the Board finds that the veteran's 
symptomatology fails to meet the criteria for a compensable 
rating for allergic rhinitis; and, therefore, his claim is 
denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2005.  By this, and by previous letter, 
the statement of the case and supplemental statements of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
required was not completed prior to the first adjudication of 
the claim, it was given prior to the last adjudication (in a 
September 2005 supplemental statement of the case).  In 
short, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
ample time to respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA treatment records have been obtained.  The veteran has 
also been provided with several VA examinations of his 
various disabilities (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

A rating of 60 percent for bronchial asthma is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


A rating in excess of 10 percent for gastroesophageal reflux 
is denied.

A compensable rating for allergic rhinitis is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


